1                                   UNITED STATES DISTRICT COURT
2                                            DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                              )
4                                                           )
                             Plaintiff,                     )        Case No.: 2:13-cr-00186-GMN-VCF
5
            vs.                                             )
6                                                           )                        ORDER
     ABDUL HOWARD,                                          )
7                                                           )
                             Defendant.                     )
8
                                                            )
9                                                           )

10           Pending before the Court are Defendant Abdul Howard’s Motion for Return of
11   Documents regarding his Motion to Vacate, (ECF No. 340), Motion for a Copy of his Motion
12   to Vacate, (ECF No. 346), and Motion to Request Waiver of Fees regarding his Motion to
13   Vacate, (ECF No. 347).
14           In his Motions, Defendant alleges that he filed a Motion to Vacate, Set Aside, or Correct
15   Sentence under 28 U.S.C. 2255 with over 200 pages of supporting exhibits on August 1, 2019.
16   (See Mot. Return of Documents, ECF No. 340); (see also Mot. to Vacate, Set Aside, or Correct
17   Sentence, ECF No. 337). Defendant claims that only ten pages of his Motion were filed. (Mot.
18   Return of Documents). Defendant also claims he was unable to make copies of his Motion
19   because he did not have access to a law library in the facility where he is incarcerated. (Id.) He
20   now requests that the Court provide him a copy of his filing without having to pay any
21   associated fees so that he may file a supplement to his Motion.1 (See id.); (see also Mot. for
22   Copy, ECF No. 346; Mot. for Waiver of Fees, ECF No. 347).
23

24

25
     1
      Unlike the title of the Motion for Return of Documents suggests, the substance of the Motion asks for a copy of
     his filings, not the original documents.

                                                       Page 1 of 3
1            The Court will allow Defendant to receive the copies requested—provided that he pays
2    the accompanying fees. Defendant has not provided the Court with any legal basis to waive the
3    fees associated with printing his voluminous filing.2
4            In addition to Defendant’s Motions about copies, he also seeks an extension of the Reply
5    deadline until January 20, 2020, for his Motion to Vacate, Set Aside, or Correct Sentence under
6    28 U.S.C. 2255.3 (Mot. Extend Time to Reply, ECF No. 356). The Court finds that
7    Defendant’s minimal extension is appropriate here.
8            Accordingly,
9            IT IS HEREBY ORDERED that Defendant’s Motion for Return of Documents, (ECF
10   No. 340), and Motion to Request a Copy of his Motion to Vacate, (ECF No. 346), are
11   GRANTED in part and DENIED in part. Defendant shall receive the copies requested in his
12   Motion, (ECF Nos. 340. 346), upon paying the relevant fees or providing the Court with a legal
13   basis to waive such fees based on Defendant’s present circumstances.
14           IT IS FURTHER ORDERED that Defendant’s Motion to Request a Waiver of Fees,
15   ECF No 347), is DENIED without prejudice. Defendant must pay any required fees before
16

17
     2
        In light of this Order, the Court DENIES Defendant’s Writ of Mandamus, (ECF No. 357), which seeks a list
18   by the court clerk of all orders filed in this case after August 1, 2019, and a description of the exhibits attached to
     Defendant’s Motion to Vacate, Set Aside, or Correct his sentence under 28 U.S.C. 2255, (ECF No. 337). Upon
19   Defendant paying the required fees for copies or providing the Court with a basis to waive such fees, Defendant
     may receive copies of the documents he filed with the Court. The Court notes, however, that is has not entered
20   any order striking or removing exhibits from those filed with Defendant’s Motion to Vacate, Set Aside, or
     Correct his sentence under 28 U.S.C. 2255. Further, the Court in its September 16, 2019, Order previously
21   explained that it received, in total, 420 pages filed as Defendant’s 2255 Motion. (Order, ECF No. 350).
     Defendant has not provided an explanation about how this amount is incorrect or different from the amount he
22   filed with the Court.

23   3
       Also pending before the Court is Defendant’s Motion for Extension of Time to File Reply, (ECF No. 352),
     which seeks an extension of seven days from November 20, 2019, to file a Reply in support of his Motion to
24   Access Court and Law Library, (ECF Nos. 336, 342). Defendant states that he needs additional time to review
     and prepare documents in response to the Government’s arguments. Prior to the Court’s resolution of this
25   Motion for Extension of Time, Defendant filed his Reply on December 2, 2019, (ECF No. 354). Upon review of
     Defendant’s Motion for Extension of Time, the Court GRANTS an extension of time nunc pro tunc so that
     Defendant’s Reply, (ECF No. 354), is timely.

                                                          Page 2 of 3
1    the Court will provide him with a copy of his Motion to Vacate, Set Aside or Correct his
2    Sentence.
3          IT IS FURTHER ORDERED that Defendant’s Motion to Extend Time to File Reply,
4    (ECF No. 352), is GRANTED nunc pro tunc.
5          IT IS FURTHER ORDERED that Defendant’s Motion for Extension of Time to File
6    Reply, (ECF No. 356), is GRANTED. Defendant’s deadline to file a Reply in support of his
7    Motion to Vacate, Set Aside, or Correct his sentence under 28 U.S.C. 2255 is extended to
8    January 20, 2020.
9          IT IS FURTHER ORDERED that Defendant’s Writ of Mandamus, (ECF No. 357), is
10   DENIED.
11                    30 day of December, 2019.
           DATED this ____
12

13

14
                                                 ___________________________________
15
                                                 Gloria M. Navarro, District Judge
                                                 United States District Court
16

17

18

19

20

21

22

23

24

25



                                               Page 3 of 3
